Order filed November 7, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-12-00810-CV
                                     ____________

       SUNIL KUMAR TYAGI AND SUNNY'S PERFUME, INC., Appellants

                                              V.

            GOPE C. PAGARANI AND BNP IMPORTS, INC., Appellees


                   On Appeal from County Civil Court at Law No. 4
                                Harris County, Texas
                           Trial Court Cause No. 884326


                                          ORDER

       This is an appeal from a judgment signed June 5, 2012. A related case was
previously filed in the Court of Appeals for the First District of Texas under case number
01-10-01029-CV.

       It is ORDERED that the appeal docketed under this court=s appellate cause number
14-1200810-CV is transferred to the Court of Appeals for the First District of Texas
pursuant to Local Rule 1.5. 14th Tex. App. (Houston) Loc. R. 1.5. The Clerk of this
Court is directed to transfer all papers filed in the case, and certify all Orders made, to the
Court of Appeals for the First District of Texas.

                                       PER CURIAM